Citation Nr: 0433692	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  01-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an earlier effective date than January 4, 
1995, for a 100 percent rating for generalized anxiety 
disorder.

2.  Whether there was clear and unmistakable error (CUE) in a 
February 1971 rating decision which granted service 
connection and assigned a 10 percent rating for generalized 
anxiety disorder.  

(The issue of whether there was CUE in a December 14, 1990, 
Board decision denying an increased rating from 50 percent 
for an anxiety neurosis with secondary drug dependence prior 
to September 1, 1989, and denying an increased rating for 
anxiety neurosis with secondary drug dependence from 30 
percent beginning September 1, 1989, is the subject of a 
separate decision which is being issued concurrently).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
December 1969.  This appeal arises from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri which granted the 
veteran an increased rating for generalized anxiety disorder 
from 50 to 100 percent, effective January 4, 1995.  The 
appeal also arises from a July 2001 rating decision which 
determined that the RO did not have jurisdiction to review 
the veteran's claim for CUE in the February 1971 rating 
decision.  In March 2003, the Board determined that the RO 
did have jurisdiction to review the veteran's claim, and 
remanded it so that the underlying issue could be 
adjudicated.  The veteran's claim was remanded again in July 
2003.  

J. B. has been appointed as the veteran's guardian.  

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The veteran's claim for an earlier effective date than 
January 4, 1995, for a 100 percent rating for generalized 
anxiety disorder requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  It is pointed 
out that although the veteran was sent a VCAA letter in July 
2003 pursuant to 38 C.F.R. § 3.159(b), he was not advised of 
the requirements to prove his claim for an earlier effective 
date than January 4, 1995, for a 100 percent rating.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under 38 C.F.R. § 3.159(b) in 
written format.  

Regarding the issue of whether there was CUE in a February 
1971 rating decision which granted service connection and 
assigned a 10 percent rating for generalized anxiety 
disorder, pursuant to the Board's March 2003 remand, the RO 
issued a rating decision denying said claim in March 2003.  
In February 2004, the veteran's representative submitted a 
statement which is accepted as a timely Notice of 
Disagreement (NOD).  Accordingly, the Board is required to 
remand the issue of whether there was CUE in a February 1971 
rating decision which granted service connection and assigned 
a 10 percent rating for generalized anxiety disorder to the 
RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an earlier effective date than 
January 4, 1995, for a 100 percent rating 
for generalized anxiety disorder, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  In particular, the 
notice should include language informing 
the veteran that in order to substantiate 
his claim for an earlier effective date 
than January 4, 1995, for a 100 percent 
rating for generalized anxiety disorder, 
he needs to obtain and submit evidence 
demonstrating that a formal or informal 
application for increase was received 
before January 4, 1995, as well as 
evidence demonstrating that he satisfied 
the criteria for a 100 percent rating for 
generalized anxiety disorder before then.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to his claim.    

2.  The RO should issue a Statement of the 
Case concerning the issue of whether there 
was CUE in a February 1971 rating decision 
which granted service connection and 
assigned a 10 percent rating for 
generalized anxiety disorder.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this claim 
be returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  .

3.  Thereafter, the appellant's claim of 
entitlement to an earlier effective date 
than January 4, 1995, for a 100 percent 
rating for generalized anxiety disorder 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





